Citation Nr: 1104077	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Competency to manage disability compensation funds.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the Board by videoconference from 
the RO in October 2010.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran currently receives VA disability compensation at the 
100 percent rate with special month compensation for service-
connected abdominal and gastrointestinal disorders.  The Veteran 
also receives VA treatment for a major depressive disorder and 
for cardiovascular disease with a pacemaker.  

In December 2007, the Veteran's VA attending psychiatrist noted 
that the Veteran was living in unsanitary conditions in a trailer 
owned by his daughter and son-in-law.  The Veteran was not 
prudently managing his VA and Social Security Administration 
(SSA) disability compensation, and he was not compliant with 
medical advice and medications.  The attending psychiatrist 
concluded that the Veteran was no longer able to care for 
himself.  

In January 2008, the RO proposed a finding of incompetency to 
handle funds.  In February 2008, the Veteran agreed and reported 
his new address at a private assisted living facility.  In 
February 2008, the RO confirmed a finding of incompetency and in 
April 2008 appointed a non-relative, Ms. L.A.R., as fiduciary and 
legal custodian.  The fiduciary was later also charged with the 
management of SSA funds.  The assisted living facility provided 
lodging, meals, and medication management.  The Veteran does not 
drive an automobile but is able to leave the facility for 
shopping and recreation.  The fiduciary pays all the Veteran's 
bills and reportedly provides a weekly allowance of $250.00 with 
extra for birthdays and holidays.  The Veteran manages the 
allowance for soft drinks, recreation, and transportation to and 
from town.  The Veteran's status is followed on a regular basis 
by VA health aides.  

In July 2008, the Veteran petitioned to have his competency for 
management of his funds restored.   After review of the VA 
outpatient records from February 2008 to July 2008, the RO denied 
the petition in November 2008.  The Veteran expressed 
disagreement and perfected an appeal in February 2009 and 
September 2009 respectively.  

VA health aide visits from January to October 2009 showed 
occasional lapses in cleanliness and medication management 
despite supervision at the assisted living facility.  One 
occasion, the Veteran expressed a desire to return to living with 
his daughter.   VA health aides also reported that the Veteran 
used funds regularly for participation in lottery and bingo 
games.  

In October 2009, a VA mental health examiner noted that the 
Veteran was satisfied with his living arrangement although he 
regretted not living closer to his brother and sister.  The 
Veteran expressed the desire for these relatives take over the 
management of his funds.  The examiner noted no problems with 
hygiene, nutrition, depression, or medical compliance but 
acknowledged that the assisted living environment was a 
significant positive factor.  The examiner recommended a 
psychological examination to determine if there were any 
cognitive limitations.   

In December 2009, a VA mental health examiner noted that he 
discussed the Veteran's status with the staff at the assisted 
living facility and performed an examination.  The examiner noted 
that the Veteran had been giving away funds to his daughter and 
using funds for gambling.  The Veteran acknowledged that his 
children were taking advantage of him and requested that a 
brother or sister be appointed as a fiduciary.  On a mental 
health assessment, the examiner noted mild cognitive difficulties 
and executive dysfunction involving registering and learning new 
information but no memory deficits, dementia, or loss of other 
cognitive skills.  The Veteran had no significant difficulties 
with depression or emotional distress.  The Veteran had good 
knowledge and awareness of details of the source and amount of 
his benefits but lacked judgment on how those benefits should be 
used.  The examiner concluded that the Veteran was not able to 
manage his own funds and would likely again be exploited by his 
children. 

VA health aide records and outpatient treatment records since 
October 2009 are not in the claims file.  

In an October 2010 Board hearing, the Veteran reported that he 
continued to reside at the assisted living facility and did not 
mind living there.  The Veteran reported no dissatisfaction with 
his fiduciary other than a desire for a larger allowance.  The 
Veteran reported that he was under treatment by a new 
psychiatrist and that his condition had improved since December 
2009.  The Veteran expressed the intention of remaining at the 
facility and denying any financial transfers to his children.

The Board notes that the issue on appeal is whether the Veteran 
is capable of independently managing all his VA benefits.  The 
issues of the identity of a fiduciary or whether a larger 
allowance is appropriate are not before the Board.  The Board 
concludes that the Veteran has presented credible evidence of an 
improvement in his mental status.  Records of health aide 
surveillance since October 2009, any outpatient mental health 
care including records of examination by the new psychiatrist, 
and a current VA examination are necessary to decide the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Request all VA outpatient care and 
health aid surveillance since October 2009.  
Associate any records received with the 
claims file. 

2.  Request from the Veteran's fiduciary, 
Ms. L.A.R., a written report on the 
Veteran's financial status and his 
effectiveness in managing daily activities 
and allowances.  Request a non-medical 
opinion on the Veteran's judgment regarding 
the use of his funds and on any events that 
indicate a vulnerability to exploitation by 
others.  Associate the report with the 
claims file. 

3.  Schedule the Veteran for a VA mental 
health examination.  Request that the 
examiner review the claims file and note 
the review in an examination report.  
Request that the examiner assess the 
Veteran's mental health status including 
his cognition, capacity for management of 
daily activities, ability to manage his 
current small allowance and his total 
monthly SSA and VA benefits, and his 
vulnerability to future possible 
exploitation.    

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the petition to reestablish competency to 
manage funds.   If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


